IN THE COURT OF APPEALS OF IOWA

                                   No. 16-0444
                               Filed May 11, 2016


IN THE INTEREST OF J.W., S.W., Z.W., AND T.W.,
Minor Children,

L.C., Mother,
Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Woodbury County, Mary L. Timko,

Associate Juvenile Judge.



       A mother challenges the termination of her parental rights to four children.

AFFIRMED.




       Zachary S. Hindman of Mayne, Arneson, Hindman, Hisey & Daane, Sioux

City, for appellant mother.

       Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd, Assistant

Attorney General, for appellee State.

       Molly Vakulskas Joly of Vakulskas Law Firm P.C., Sioux City, for minor

children.



       Considered by Danilson, C.J., and Vaitheswaran and Tabor, JJ.
                                            2


TABOR, Judge.

       The children impacted by this appeal—J.W., S.W., Z.W. and T.W.—range

in age from one to six years. Their mother challenges the juvenile court’s order

terminating her parental rights. She asks for an additional six months to work

toward reunification of the family and contends severing her rights now is not in

the children’s best interests. In the fall of 2015, the juvenile court granted the

mother additional time to resolve the conditions that led to removal of the

children.   Given the mother’s substance abuse, homelessness, and mental-

health history, we do not find that a second chance at reunification would benefit

the children.

       I.       Facts and Prior Proceedings

       The juvenile court opened its findings of facts by noting the mother and

father1 “are no strangers to this court.” The court described the circumstances

leading to the April 2009 termination of parental rights to their older son, B.W.,

due to the parents’ involvement with illegal drugs and drug users. The court

further found that between May 2009 and July 2014, the parents and their

growing family2 “roamed from place to place, living with multiple people who used

or sold drugs.”

       In July 2014 and again in June 2015, the family faced investigations by the

child protective services unit of the Iowa Department of Human Services (DHS).

On the first occasion, the father admitted using methamphetamine.                 On the


1
  The court order at issue also terminated the father’s parental rights to J.W., S.W., Z.W.
and T.W, but he is not a party to this appeal.
2
  T.W. was born in 2009, Z.W. was born in 2010, S.W. was born in 2013, and J.W. was
born in 2014.
                                          3


second occasion, the young children were allowed to play outside unsupervised.

The house where the family was living with several unrelated adults had no

electricity or running water for more than one month.          Because the living

conditions were unsanitary and unsafe, the DHS removed the four children. The

court adjudicated them as children in need of assistance (CINA) in July 2015.

       The Family Safety Risk and Permanency (FSRP) worker tried to help the

mother apply for housing assistance, but the mother did not follow up. From July

to December 2015, she remained homeless, staying with random acquaintances.

In addition to housing challenges, the mother struggled with mental-health and

substance-abuse issues.       She had been diagnosed with attention deficit

hyperactivity disorder (ADHD) and bipolar disorder. She also received Social

Security disability for her cognitive disability.   In addition, the mother abused

alcohol and methamphetamine during the CINA case.

       Following a dispositional hearing, the juvenile court issued an order on

October 1, 2015, granting the parents additional time to work toward

reunification. The court was candid about the parents’ less-than-diligent efforts

to resolve the problems that led to their children’s removal, commenting they

“have shown no progress since this family came to the court’s attention, except

for their most recent efforts to participate in chemical-dependency evaluations

just a week ago.” The court admonished the parents to follow through “100%

with expectations, requests, and services” as established by the DHS. But even

after that reprieve, the mother did not commit to regular participation in services

nor did she consistently attend visitation, much to the disappointment of the

children.
                                         4


       Some of the children have special needs. T.W. is taking medication for

ADHD.    Both T.W. and Z.W. receive therapy to address negative behaviors.

J.W. also started to act out by pulling out his hair, as well as kicking and hitting

when he is upset.

       On December 30, 2015, the State filed a petition for termination of

parental rights.    About three weeks after that petition was filed, the mother

obtained a substance-abuse evaluation.       She told the evaluator her drug of

choice was methamphetamine and her last use was in November 2015. She

also reported abusing alcohol.     She told the evaluator she was motivated to

change her substance-abuse patterns because she wanted to “get her children

back from DHS.” The evaluator opined she was in the “pre-contemplation stage

of change.”

       On February 26, 2016, the court held a termination hearing during which

the DHS worker and the mother provided testimony. The worker described the

visitations as “very chaotic” and opined the mother needed to improve her

parenting skills. The mother testified she was not able to take the antipsychotic

medication prescribed to her because she recently learned she was pregnant

with her sixth child. The mother also acknowledged she was homeless at the

time of the hearing. The mother asked for six additional months to look for

housing options, and testified: “I believe I can take care of my kids.” At the close

of the hearing, the children’s guardian ad litem endorsed the State’s petition in

support of termination.

       The juvenile court terminated the mother’s parental rights based on Iowa

Code sections 232.116(1)(d), (g), (h) and (l). The mother timely filed an appeal.
                                               5


          II.    Standard of Review

          We review termination orders de novo. In re A.M., 843 N.W.2d 100, 110

(Iowa 2014). De novo review requires us to evaluate both the facts and the law,

and then adjudicate rights anew. In re K.N., 625 N.W.2d 731, 733 (Iowa 2001).

We are not bound by the juvenile court's findings of fact, but we give them

weight, especially when assessing witness credibility. A.M., 843 N.W.2d at 110.

          III.   Analysis

          On appeal, the mother does not challenge the statutory grounds for

termination. In the absence of a challenge, the grounds for termination remain

undisturbed. See In re P.L., 778 N.W.2d 33, 40 (Iowa 2010).

          Additional Six Months. The mother instead seeks to delay permanency

for an additional six months under Iowa Code section 232.104(2)(b). 3                     She

alleges each of the concerns noted by the juvenile court in support of the

termination order “are likely to be remedied in an additional six months such that

the children will at that time be able to return to [her] care.” Specifically, she

asserts she will be able to obtain stable and appropriate housing, will address her

substance-abuse and mental-health problems, will comply with visitation, and will

improve her parenting skills.          After reviewing the record anew, we find the

mother’s ambitious agenda is unrealistic.


3
    Section 232.104(2)(b) reads in relevant part:
          [T]o continue placement of the child for an additional six months at which
          time the court shall hold a hearing to consider modification of its
          permanency order. An order entered under this paragraph shall
          enumerate the specific factors, conditions, or expected behavioral
          changes which comprise the basis for the determination that the need for
          removal of the child from the child's home will no longer exist at the end of
          the additional six-month period.
                                          6


       A parent’s past performance gives us a glimpse into what we can expect

for the quality of future care that parent is able and willing to provide the children.

See In re C.B., 611 N.W.2d 489, 495 (Iowa 2000).                 The mother’s past

performance in this case is not reassuring. She has only stepped up her efforts

to obtain treatment for substance abuse on the eve of termination. She has

untreated mental-health difficulties and has been unable to secure stable

housing.     The juvenile court’s insistence on full compliance with DHS services

after the October 2015 extension did not impress upon her the urgency of the

situation.

       The juvenile court reasoned as follows:

       There are no further services which can be provided that will
       correct the circumstances which led to the adjudication of their
       children. [The parents] continue to lack the ability or willingness to
       respond to services and an additional period of rehabilitation would
       not correct the situation. The children are in need of permanency
       now, not at some point in the future. They have waited long enough
       for their parents to make them a priority. To grant an additional six
       months is not in the children’s best interests.

We concur in that rationale.

       Best Interests of the Children. The mother argues, even if she is not

granted an additional six months to reunify with her four children, it is in their best

interests for her to retain her parental rights. We disagree.

       In deciding what is in the best interests of J.W., S.W., Z.W. and T.W., we

give primary consideration to their safety; the best placement for furthering their

long-term nurturing and growth; and to their physical, mental, and emotional

condition and needs. See Iowa Code § 232.116(2). We note the record showed
                                           7


the children were experiencing negative behaviors tied to the uncertainty of their

ongoing interactions with their parents.

       The juvenile court held that the children’s long-term growth would be best

served by terminating “the parent-child relationships so that they will have the

opportunity to grow and mature in a safe, healthy and stimulating environment.”

The court determined the children were adoptable and had made great strides

while in family foster care.    The juvenile court concluded: “These children

deserve the opportunity to establish permanency and stability in their lives. It is

in the children’s best interests that the impediments to their forming new family

relationships should be swept away.”

       After reviewing the entire record, we agree with the juvenile court’s cogent

sentiments.

       AFFIRMED.